Exhibit 10.1

REVISED PERFORMANCE STOCK UNIT AGREEMENT

THIS REVISED PERFORMANCE STOCK UNIT AGREEMENT (“Agreement”) is made effective as
of the grant date set forth below by and between SYNOVUS FINANCIAL CORP., a
Georgia corporation (the “Corporation”), and                             
(“Executive”).

WHEREAS, Executive has been awarded Performance Stock Units (“PSUs”) under the
Corporation’s 2013 Omnibus Plan (“Plan”).

NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

 

1.

Grant of Performance Stock Units

Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Executive the opportunity to vest in Performance Stock Units, which shall vest
and become nonforfeitable as determined in accordance with Section 2 herein (the
“PSUs”). A “PSU” represents the right to receive one share of Common Stock.

Executive is hereby granted PSUs as follows:

 

  

 Date of Grant:

  

                        , 20      

  

 Vesting Period:

  

Please refer to Section 2 of this Agreement

  

 Target PSU Award:

  

                                                                         
                                                              

 

2.

Vesting of PSUs

(a)         Service Based Vesting Conditions.     If Executive remains in the
continuous employ of the Corporation or a Subsidiary of the Corporation through
the date(s) indicated in Column I below (the “Service Date”), the percentage of
PSUs that will become non-forfeitable (i.e., “vest”) is indicated in Column II
below, with the number of PSUs eligible to vest as of each Service Date to be
determined using the formula set forth in Section 2(b) below:

 

(I)

If employment
continues through
(Service Date)

  

(II)

 

then the % of the eligible
PSUs which vest is

     

                    , 20       

         %   

[or]

     

                    , 20      

         %   



--------------------------------------------------------------------------------

[or]

     

                    , 20      

         %   

[or]

     

                    , 20      

         %   

[or]

     

                    , 20      

         %   

Such vesting will occur (to the extent indicated in Column (II) above and in
Section 2(b) below) at the close of business on Service Date indicated in Column
(I) above. Any PSUs which are not vested on the date of Executive’s termination
of employment will be forfeited to the Corporation, unless the Compensation
Committee in its sole and exclusive discretion determines otherwise.

(b)         Performance Formula and Risk-Based Modifier.     In addition to the
Service Based Vesting Conditions, the number of PSUs eligible to vest as of each
Service Date shall be calculated in accordance with the following formula as
determined and approved by the Committee:

[Performance Formula and Applicable Performance Period(s) Approved by Committee]

Notwithstanding the results of the above performance formula, the Committee, in
its sole and exclusive discretion, may reduce the amount of PSUs which would
otherwise vest under the above performance formula if the Committee believes
that risks were not properly assessed during the applicable Performance Period.
Reductions will be considered in the event the Corporation or a Subsidiary
experiences a material loss during the Performance Period, the Corporation fails
to comply with risk management policies or properly address risk concerns, or
regulatory capital falls below regulatory requirements.

(c)         Effect of Voluntary or Involuntary Termination or Termination for
Cause or Suicide.     If Executive’s employment with the Corporation and its
Subsidiaries is terminated: (i) by Executive voluntarily, (ii) by the
Corporation or a Subsidiary involuntarily or for Cause or (iii) by Executive’s
death due to suicide before all PSUs vest pursuant to the provisions of
paragraphs 2(a) and 2(b) above, then any PSUs which are not vested at the time
of such termination will be forfeited to the Corporation on the date of such
termination, unless the Compensation Committee in its sole and exclusive
discretion determines otherwise.

(d)         Effect of Death (Other Than by Suicide) or Disability.     If
Executive’s employment with the Corporation and its Subsidiaries terminates by
reason of Executive’s death (other than by suicide) or Disability, then any PSUs
which are not vested at the time of such termination will become vested
automatically as set forth in Section 2(g) below.

 

2



--------------------------------------------------------------------------------

(e)         Effect of [Retirement or] Leave of Absence.     [If Executive’s
employment with the Corporation and its Subsidiaries is terminated by reason of
Executive’s retirement after attainment of [age      and      years of Service]
[age     , then any PSUs which are not vested at the time of such retirement
will become vested automatically as set forth in Section 2(g) below.] A leave of
absence which is approved in writing by the Compensation Committee with specific
reference to this Agreement will not be considered a termination of Executive’s
employment with the Corporation and its Subsidiaries for purposes of this
Section 2 or any other provision of this Agreement.

(f)         Change of Control.     In the event of a Change of Control (as
defined in the Plan), the PSUs will vest immediately upon such Change of Control
as provided in the Plan and as set forth in Section 2(g) below; provided,
however, that in the event the PSUs are assumed by the surviving entity in a
Change of Control or are equitably converted or substituted in connection with a
Change of Control, the vesting of the PSUs shall not be accelerated unless the
Executive’s employment is terminated within two years following the effective
date of such Change of Control either by the surviving entity without Cause or
by the Executive for Good Reason. For purposes of this Agreement, “Cause” shall
mean: (i) the willful and continued failure of Executive perform substantially
his or her duties with the Corporation or one of its affiliates after a written
demand for substantial performance is delivered to Executive by an officer of
the Corporation which specifically identifies the manner in which Executive has
not substantially performed his or her duties, after which Executive shall have
a reasonable amount of time to remedy such failure to substantially perform his
or her duties; or (ii) the willful engaging by Executive in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the
Corporation. For purposes of this Agreement, “Good Reason” shall mean: (i) a
material adverse reduction in the Executive’s position, duties or
responsibilities, excluding a change in the position or level of officer to whom
the Executive reports or a change that is part of a policy, program, or
arrangement applicable to peer executives (including peer executives of any
successor to the Corporation; (ii) the Corporation’s requiring the Executive to
be based at any office or location more than 35 miles from the location where
Executive was employed on the effective date of the Change of Control Date or
the date which is 120 days prior to the effective date of the Change of Control;
or (iii) a material reduction in Executive’s annual base salary, target annual
bonus opportunity, or participation in employee benefit plans, as such salary,
bonus and plans were in effect on either the effective date of the Change of
Control or the date which is 120 days prior to the effective date of the Change
of Control (if such earlier date is selected by Executive) unless such reduction
is part of a policy, program, or arrangement applicable to peer executives
(including peer executives to any successor to Corporation).

(g)         Vesting of PSUs.     Any PSUs which vest pursuant to the provisions
of Sections 2(d) through 2(f) shall be calculated by multiplying the percentage
of the PSUs which have not previously vested by the Target PSU Award without
using the performance formula set forth in Section 2(b). Any PSUs which vest
pursuant to the preceding provisions of this Section 2 will not thereafter be
forfeited.

 

3



--------------------------------------------------------------------------------

3.

Conversion of PSUs and Issuance of Shares

Upon vesting of the PSUs, one Share of the Corporation’s Common Stock shall be
issued for each PSU that vests on such vesting date in accordance with
Section 2, subject to the terms and conditions of this Agreement and the Plan.

 

4.

Transfer of PSUs

Unless otherwise permitted by the Committee, the PSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than pursuant to a will or the laws of descent and distribution. Any attempted
disposition in violation of this Agreement and the Plan shall be void.

 

5.

Status of Executive

The Executive shall not be, or have rights as, a stockholder of the Corporation
with respect to any of the shares of Common Stock subject to the PSUs unless
such PSUs have vested, and shares underlying the PSUs have been issued and
delivered to him or her. The Corporation shall not be required to issue or
transfer any certificates for shares of Common Stock upon vesting of the PSUs
until all applicable requirements of law have been complied with and such shares
have been duly listed on any securities exchange on which the Common Stock may
then be listed.

 

6.

Dividend Equivalents

The PSUs will be credited with dividend equivalents equal to amount of cash
dividend payments that would have otherwise been paid if the shares of the
Corporation’s Common Stock represented by the actual number of PSUs which vest
in accordance with the provisions of Section 2 above (including deemed
reinvested additional shares attributable to the PSUs determined pursuant to
this paragraph) were actually outstanding. These dividend equivalents will be
deemed to be reinvested in additional shares of the Corporation’s Common Stock
determined by dividing the deemed cash dividend amount by the Fair Market Value
(as defined in the Plan) of a Share of the Corporation’s Common Stock on the
applicable dividend payment date. Such credited amounts will be added to the
PSUs and will vest or be forfeited in accordance with Section 2 based on the
vesting or forfeiture of the initial PSUs to which they are attributable. In
addition, the PSUs will be credited with any dividends or distributions that are
paid in shares of the Corporation’s Common Stock represented by the PSUs and
will otherwise be adjusted by the Committee for other capital or corporate
events as provided for in the Plan.

 

7.

General Provisions

(a)         Administration, Interpretation and Construction.     The terms and
conditions set forth in this Agreement will be administered, interpreted and
construed by the Compensation Committee, whose decisions will be final,
conclusive and binding on the Corporation, on Executive and on anyone claiming
under or through the Corporation or Executive. Without limiting the generality
of the foregoing, any determination as to whether an event has occurred or
failed to occur which causes the PSUs to be forfeited pursuant to the terms and
conditions set forth in this Agreement, will be made in the good faith but
absolute discretion of the Compensation Committee. By accepting the

 

4



--------------------------------------------------------------------------------

transfer of PSUs, Executive irrevocably consents and agrees to the terms and
conditions set forth in this Agreement and to all actions, decisions and
determinations to be taken or made by the Compensation Committee in good faith
pursuant to the terms and conditions set forth in this Agreement.

(b)         Withholding.     The Corporation will have the right to withhold
from any payments to be made to Executive (whether under this Agreement or
otherwise) any taxes the Corporation determines it is required to withhold with
respect to Executive under the laws and regulations of any governmental
authority, whether Federal, state or local and whether domestic or foreign, in
connection with this Agreement, including, without limitation, taxes in
connection with the transfer of PSUs or the lapse of restrictions on PSUs.
Failure to submit any such withholding taxes shall be deemed to cause otherwise
lapsed restrictions on PSUs not to lapse.

(c)         Rights Not Assignable or Transferable.     No rights under this
Agreement will be assignable or transferable other than by will or the laws of
descent and distribution, either voluntarily, or, to the full extent permitted
by law, involuntarily, by way of encumbrance, pledge, attachment, levy or charge
of any nature except as otherwise provided in this Agreement. Executive’s rights
under this Agreement will be exercisable during Executive’s lifetime only by
Executive or by Executive’s guardian or legal representative.

(d)         Terms and Conditions Binding.     The terms and conditions set forth
in the Plan and in this Agreement will be binding upon and inure to the benefit
of the Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Fidelity and its
successors and assigns.

(e)         No Employment Rights.     No provision of this Agreement or the Plan
will be deemed to confer upon Executive any right to continue in the employ of
the Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of PSUs which may result under this Agreement if Executive’s
employment is so terminated.

(f)         No Liability for Good Faith Business Acts or Omissions.    
Executive recognizes and agrees that the Compensation Committee, the Board, or
the officers, agents or employees of the Corporation and its Subsidiaries, in
their oversight or conduct of the business and affairs of the Corporation and
its Subsidiaries, may in good faith cause the Corporation or a Subsidiary to
act, or to omit to act, in a manner that may, directly or indirectly, prevent
the PSUs from vesting. No provision of this Agreement will be interpreted or
construed to impose any liability upon the Corporation, a Subsidiary, the
Compensation Committee, Board or any officer, agent or employee of the
Corporation or a Subsidiary, for any forfeiture of PSUs that may result,
directly or indirectly, from any such action or omission.

(g)         Recapitalization.     In the event that Executive receives, with
respect to PSUs, any securities or other property (other than cash dividends) as
a result of any stock dividend

 

5



--------------------------------------------------------------------------------

or split, spin-off, recapitalization, merger, consolidation, combination or
exchange of shares or a similar corporate change, any such securities or other
property received by Executive will likewise be held by Fidelity and be subject
to the terms and conditions set forth in this Agreement and will be included in
the term “PSUs.”

(h)         Appointment of Agent.     By accepting the transfer of PSUs,
Executive irrevocably nominates, constitutes, and appoints Fidelity as
Executive’s agent for purposes of surrendering or transferring the PSUs to the
Corporation upon any forfeiture required or authorized by this Agreement. This
power is intended as a power coupled with an interest and will survive
Executive’s death. In addition, it is intended as a durable power and will
survive Executive’s disability.

(i)         Legal Representative.     In the event of Executive’s death or a
judicial determination of Executive’s incompetence, reference in this Agreement
to Executive shall be deemed, where appropriate, to Executive’s heirs or
devises.

(j)         Titles.     The titles to sections or paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.

(k)         Clawback Policy.     Pursuant to Article 20 of the Plan, the PSUs
are subject to any compensation recoupment policy adopted by the Corporation and
are also subject to recovery under any applicable law, government regulation or
stock exchange listing requirement.

(l)         Plan Governs.     The PSUs are being transferred to Executive
pursuant to and subject to the Plan, a copy of which is available upon request
to the Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.

(m)         Complete Agreement.     This instrument contains the entire
agreement of the parties relating to the subject matter of this Agreement and
supersedes and replaces all prior agreements and understandings with respect to
such subject matter. The parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.

(n)         Amendment; Modification; Wavier.     No provision set forth in this
Agreement may be amended, modified or waived unless such amendment, modification
or waiver shall be authorized by the Compensation Committee and shall be agreed
to in writing, signed by Executive and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.

(o)         Governing Law.     The validity, interpretation, performance and
enforcement of the terms and conditions set forth in this Agreement will be
governed by the laws of the State of Georgia, the state in which the Corporation
is incorporated, without giving effect to the principles of conflicts of law of
that state.

 

6



--------------------------------------------------------------------------------

The Corporation has issued the PSUs in accordance with the foregoing terms and
conditions and in accordance with the provisions of the Plan. By signing below,
Executive hereby agrees to the foregoing terms and conditions of the PSUs.

IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective as of
the date and year set forth above.

 

7